On Petition for Rehearing.
A petition for rehearing is filed on behalf of the defendant. He, among other things, urges that the awards for alimony and for the support and maintenance of the minor children, requiring him to make back payments at the rate of $50 a month from the commencement of the action, are excessive, and that he has not the ability to meet them.
On further consideration of the matter, we have concluded to modify our opinion in such particular. Our direction and order thus is that the defendant be required to make such back payments at the rate of $50 a month from the time our original opinion in the cause was filed, which was on March 14, 1928, and that he continue to pay to the plaintiff, for her support and maintenance and for the support and maintenance of the minor children mentioned in the record, the sum of $50 each and every month until the further order of the court.
In all other particulars the directions and orders heretofore made are confirmed, and the rehearing denied.
THURMAN, C.J., and HANSEN, J., concur. *Page 366